Citation Nr: 1036680	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for 
service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1955.  His awards and decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision denied the Veteran's claim of 
entitlement to an increased evaluation, in excess of 70 percent, 
for posttraumatic stress disorder.  

In September 2009, the Veteran, accompanied by his spouse and 
authorized representative, appeared at a videoconference hearing 
held before the below-signed Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

As part of its present decision, the Board has again reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the hearing, the Veteran was 
afforded an extensive opportunity to present testimony, evidence, 
and argument.  The transcript reveals that appropriate colloquies 
were conducted between the Veteran and the undersigned, in 
accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and 
Constantino v. West, 12 Vet. App. 517 (1999) (relative to the 
duty of hearing officers to suggest the submission of favorable 
evidence).  

The hearing transcript also reflects that the undersigned 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  Here, the transcript of the 
hearing reflects that the undersigned identified the material 
issues and asked the Veteran about the existence of any 
outstanding pertinent evidence.  As such, the Board finds that 
the hearing officer's duties in 38 C.F.R.§ 3.103(c)(2) were met 
and that the Veteran was not prejudiced by the hearing that was 
provided.  See Bryant, 2010 WL 2633151 at 8 (citing to 38 U.S.C. 
§ 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In order to clarify the claim on appeal, since the Veteran has 
contended that he is entitled to additional service-connected 
disability benefits for posttraumatic stress disorder dating back 
to his initial 1955 claim (see statements of March and August 
2008), the Board notes that he was, since 1955, receiving 
benefits for a mental disorder.  The diagnosis of this mental 
disorder has changed from a conversion reaction with anxiety, to 
an anxiety reaction with schizoid features, to posttraumatic 
stress disorder; however, the claims file reflects that the 
underlying disease or injury has not changed.  Specifically, a 
November 1955 VA examination report notes the precipitating 
factor of the Veteran's mental disorder (then diagnosed as a 
conversion reaction) was "battle experience," the claims file 
reflects a progression of diagnoses attributed to his experiences 
in Korea, and a May 2008 VA examiner notes that (after the 
Veteran's service in Korea) he had always experienced 
posttraumatic stress disorder.  "The factual basis of a 
veteran's claim for service connection is the veteran's 
underlying disease or injury, rather than the symptoms of that 
disease or injury. "  Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. 
Cir. 2008).  As such, the Board declines to refer any additional 
claims since the record does not reflect that the Veteran 
experiences separate, distinct mental disorders and he has 
received compensation for a service-connected mental disorder 
since 1955.


FINDING OF FACT

The evidence shows that the Veteran's posttraumatic stress 
disorder does not result in total occupational and social 
impairment due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The schedular criteria for the assignment of an evaluation in 
excess of 70 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002) ; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in April 2008, prior to adjudication, which informed him 
of the requirements needed to establish a claim of entitlement to 
an increased evaluation.  In accordance with VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran was notified in a separate August 2008 letter, in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on employment as well as the evidence necessary to 
establish a claim of entitlement to an increased evaluation under 
the specific diagnostic code assigned to his disability.  The 
Board observes that the U.S. Court of Appeals for Veterans Claims 
(Court) subsequently held that VCAA notice in a claim for 
increased rating need not be "veteran specific" and need not 
include reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).   The Veteran 
also was informed in the August 2008 letter as to how VA 
determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the August 2008 letter was sent to the Veteran 
subsequent to the initial adjudication, he is not shown to be 
prejudiced by the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect); Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (prejudicial error analysis is not 
necessary if subsequent notice, followed by readjudication, has 
been provided).  As such, the Board finds that the duty to notify 
has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records of VA 
medical treatment and the Veteran has reported that he does not 
receive private treatment.  See Hearing Transcript on page 10.  
VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran 
was afforded a VA examination for his service-connected 
posttraumatic stress disorder in May 2008; an addendum was issued 
in July 2008.  The Board has found these reports to be thorough 
and consistent with the Veteran's treatment records.  
Accordingly, they are adequate and may be considered in deciding 
his claim.  Accordingly, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA, and VA's 
duty to assist the Veteran in the development of his claim, have 
been satisfied.  Further, the Board concludes that all available 
evidence pertinent to the claim has been obtained and there is 
sufficient medical evidence on file in order to make a decision.  
As the Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, the Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Mental Disorders Rating Law

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  
If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).

Although a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)), where, as here, service 
connection has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Currently, the RO has assigned the Veteran's service-connected 
mental disorder a disability rating of 70 percent, effective July 
2000 per an April 2001 rating decision; a 50 percent rating was 
in effect since July 1976.  The RO assigned those ratings 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, reflecting 
service connection for posttraumatic stress disorder.  Prior to 
the application of Diagnostic Code 9411, the Veteran's service-
connected mental disorder was evaluated as an anxiety disorder 
with schizoid features, rated as 30 percent disabling from 
December 1970, and a conversion reaction with anxiety, rated as 
10 percent disabling from October 1955.  The following discussion 
addresses the Veteran's level of disability from the time the 
increased rating claim was filed in March 2008.  Francisco, 
7 Vet. App. 55; Hart, 21 Vet. App. 505.  

According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
examination." 

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id.

A 70 percent evaluation is assignable for posttraumatic stress 
disorder when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  Id.

A 100 percent evaluation for posttraumatic stress disorder is 
assignable with total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV); and 
see Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
The GAF scale score assigned does not determine the disability 
rating VA assigns, however, it is one of the medical findings 
employed in that determination.

The medical evidence shows that GAF scores have been assigned 
during the pendency of this claim.  An examiner's classification 
of the level of psychiatric impairment, by words or by a score, 
is to be considered, but is not determinative of the percentage 
rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, 
is highly probative as it relates directly to the Veteran's level 
of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case: A score 
from 80 to 71 indicates transient symptoms and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social, occupational, or school functioning; 70 to 
61 represents some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful interpersonal relationships; 
60 to 51 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning; 50 to 41 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  DSM- IV. 

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent rating 
criteria.

In March 2008, the Veteran was seen for mental health treatment 
by VA.  The physician observed that he displayed normal speech, 
contents, and process without any problems with memory or word 
finding.  The Veteran denied any suicidal ideation, and was 
assessed as having severe posttraumatic stress disorder.

The Veteran reported to a follow-up appointment in April 2008, 
reporting that he was experiencing combat nightmares resulting in 
daily poor sleep.  The professional behavioral counselor's and 
attending physician's report notes that combat-related nightmares 
appear to have worsened with no clear provocation, but described 
the Veteran as being appropriately dressed, cooperative, with a 
logical thought process, without auditory or visual 
hallucinations, with intact cognition, and without suicidal or 
homicidal ideations.  His judgment is noted to be fair.  A GAF 
score of 55 is reported.

The Veteran was afforded a VA examination in May 2008, which 
resulted in diagnoses of posttraumatic stress disorder and 
generalized anxiety disorder.  The examiner observed that the 
Veteran was service-connected for an anxiety disorder, but had 
some prior diagnoses of posttraumatic stress disorder and, as 
such, focused the examination and report on the "plausibility" 
of a posttraumatic stress disorder diagnosis.  The examiner, 
after interviewing and examining the Veteran and conducting a 
thorough review of his claims file, opined that he "suffered 
from and continues to suffer from post-traumatic stress disorder 
symptoms" and that the current diagnosis of generalized anxiety 
disorder may represent a misdiagnosis.  The Veteran reported 
hearing voices, experiencing nightmares, and isolation; the 
examiner noted that the claims file did show that he had 
displayed suicidal tendencies, but it was not known whether they 
were genuine.  The examiner noted that the Veteran's thought 
processes and communication were generally on point, but 
perseverative - the Veteran is credited with helping to "comb[] 
through his substantial claims file documents."  A GAF score of 
47 was assigned.  Additional objective findings from the May 2008 
examination, consisting of the Veteran's specific responses to 
interview questions, are presented in a July 2008 addendum.  

A May 2008 treatment note observes that the Veteran reported an 
increase in combat-related nightmares.  His affect was observed 
as congruent with mood and his thought process as logical; he did 
not display evidence of, or report, hallucinations or suicidal 
intent.  His cognition was noted as intact and he was described 
as alert and appropriately dressed.  His judgment was noted as 
fair, but his memory and concentration as poor.  He was noted to 
have probable dementia of the Alzheimer's type.  A GAF of 55 was 
assigned and the record reflects that the Veteran was admitted 
for treatment of delirium.

In June 2008, the Veteran was seen for another mental health 
evaluation.  The report notes that combat-related nightmares 
appear to have worsened with no clear provocation and that the 
diagnosis of a dementia may need to be re-examined.  The Veteran 
was described as being appropriately dressed, cooperative, with a 
logical thought process, without auditory or visual 
hallucinations, intact cognition, and no suicidal or homicidal 
ideations.  His judgment was noted as fair and his memory and 
concentration as good.  A GAF score of 55 is reported and a later 
April 2008 addendum states the Veteran's diagnoses as 
posttraumatic stress disorder and major depression with anxiety.

In later June 2008, the Veteran's file and mental status test 
results were reviewed by a psychiatrist who noted that the 
Veteran appeared to have no deficit that was consistent with 
dementia.

The Veteran was seen again in July 2008 and was noted to appear 
alert and without memory deficits.  The Veteran was described as 
being appropriately dressed, cooperative, with a logical thought 
process, without auditory or visual hallucinations, intact 
cognition, and no suicidal or homicidal ideations.  His judgment 
was noted as fair and his memory and concentration as good.  The 
VA health care provider noted that, due to a perfect score on the 
MMSE at the Veteran's last two visits, dementia appeared to be an 
inappropriate diagnosis.

In August 2008, the Veteran was seen again and the reviewing 
psychiatrist noted that there was no evidence that he had 
dementia; certain prescription medications were discontinued and 
dementia was removed from his problem list.  He was noted to have 
posttraumatic stress disorder and a depressive disorder with 
significant anxiety.  The Veteran was described as being 
appropriately dressed, cooperative, with a logical thought 
process, without auditory or visual hallucinations, intact 
cognition, and no suicidal or homicidal ideations.  His judgment 
was noted as fair and his memory and concentration as good.  A 
GAF of 55 was assigned.  At a separate August 2008 appointment, 
the Veteran reported experiencing extreme anxiety.

In a later 2008 VA appointment for low blood pressure, a risk 
assessment was completed and the Veteran reported no thoughts of 
death or killing himself.

He was seen again in September 2008 and was observed to be alert 
and able to converse, but stressed about his health.  The Veteran 
was described as being appropriately dressed, cooperative, with a 
logical thought process, without auditory or visual 
hallucinations, intact cognition, and no suicidal or homicidal 
ideations.  His judgment was noted as fair and his memory and 
concentration as good.  A GAF of 55 was assigned.

During an October 2008 pain evaluation, the Veteran reported that 
he was not at all depressed.  During a general health screening 
that same month, the Veteran tested negative for posttraumatic 
stress disorder.  Later that month, he was seen for evaluation of 
a speech condition - varying vocal pitch based on his level of 
aggravation; the Veteran reported that he has difficulty 
controlling the pitch of his voice when he gets upset.

In a February 2009 health screening, the Veteran tested negative 
for posttraumatic stress disorder and depression.  He stated at a 
check-up that same month that he felt as though he was better off 
dead.  He repeated that sentiment at a March 2009 appointment, 
but was described as being appropriately dressed, cooperative, 
with a logical thought process, without auditory or visual 
hallucinations, intact cognition, and no suicidal or homicidal 
ideations.  His judgment was noted as fair and his memory and 
concentration as good.  A GAF of 55 was assigned.

In March 2009, the Veteran wrote a statement to VA that his 
symptoms of posttraumatic stress disorder had increased.  For 
example, he stated his symptoms caused him to "turn within."  
He described sleepless nights and waking up at 2:00am and not 
being able to go back to sleep.

During an April 2009 appointment to evaluate recent chest pain, a 
risk assessment was performed and the Veteran reported no 
thoughts of suicide.  A few months later, in July 2009, the 
Veteran was noted to have improved memory, but a lower mood 
beginning approximately three (3) months prior.  However, he was 
again described as being appropriately dressed, cooperative, with 
a logical thought process, without auditory or visual 
hallucinations, intact cognition, and no suicidal or homicidal 
ideations.  His judgment was noted as fair and his memory and 
concentration as good.  A GAF of 55 was assigned.

The Veteran was seen for group treatments, and in August 2009 was 
again interviewed by a professional behavioral counselor, whose 
findings were reviewed by a VA psychiatrist.  The interview notes 
report that the Veteran expressed feeling upset at the lack of 
documentation in his medical record of worsening posttraumatic 
stress disorder symptoms.  The counselor's treatment note 
reflects acknowledgment that his symptoms had worsened in regard 
to increased sleep disturbance and nightmares, increased anxiety 
and worry, and lowered mood with suicidal ideation.

The Veteran's mental status was evaluated in August 2009 and he 
reported increased anxiety and thoughts about wanting to die.  
However, the results of his mental status examination revealed 
that he was appropriately dressed (the Board notes that the 
Veteran stated that he no longer cares about his appearance, but 
continues to shower and dress at his wife's urging), cooperative, 
with a logical thought process, without auditory or visual 
hallucinations, intact cognition, and no suicidal or homicidal 
ideations.  His judgment was noted as fair and his memory and 
concentration as good.  A GAF of 55 was assigned.

At the September 2009 Board hearing, the Veteran's representative 
stated that the Veteran's symptoms met the criteria for a 
100 percent evaluation.  She pointed out a finding by an examiner 
that the Veteran had "significant anxiety" due to posttraumatic 
stress disorder, which she noted would indicate a very serious 
disability.  She also noted the GAF score of 47 that an examiner 
had assigned.  The Veteran's wife described the Veteran as very 
nervous, impulsive, and easy to anger.  She stated he would tip 
toe around him.  She testified the Veteran had been hospitalized 
two years ago after having a breakdown.  He was in the hospital 
for 19 days.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).    

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against a finding that the 
Veteran's posttraumatic stress disorder symptoms more nearly 
approximate the criteria for a higher rating of 100 percent 
during the appeal period.  

Although the above medical evidence shows significant psychiatric 
symptomatology, as reflected by his current 70 percent rating, 
symptomatology required for an increased evaluation of 100 
percent is not present.  Specifically, the Veteran has never 
displayed persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (although the Veteran did note in August 2009 that he no 
longer cared about his appearance, he has not demonstrated an 
inability to maintain minimal hygiene), disorientation to time or 
place, memory loss for his own name or the names of close 
relatives.  

Although in May 2008, the Veteran did display poor memory and 
concentration, his judgment was noted as fair, his cognition 
intact, and his thought process logical.  The evidence does not 
remotely suggest any gross impairment in thought processes or 
communication, as the Veteran has been consistently described as 
having normal speech and logical thought processes throughout the 
appeal.  The testimony the Veteran provided at his Board hearing 
was entirely logical in connection with his claim for increase.  
This is evidence against a finding that there is any gross 
impairment in thought processes.

The Veteran's medical records also do not reflect that he 
demonstrates many of the symptoms associated with a 70 percent 
disability: he has never shown obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression; impaired impulse control; spatial disorientation; or 
neglect of personal appearance and hygiene.  The Veteran, at some 
point began reporting suicidal ideation even though he had 
consistently denied any suicidal and homicidal ideation 
throughout the appeal.  See March 2008 VA treatment record 
(Veteran denied suicidal ideation); April 2008 VA treatment 
record (Veteran was without suicidal or homicidal ideations); May 
2008 VA treatment record (Veteran did not display evidence of or 
report suicidal intent); June 2008, July 2008, August 2008, 
September 2008, February 2009, and April 2009 VA treatment 
records (no suicidal or homicidal ideations).  The Board finds 
that the Veteran's subsequent reports of suicidal ideation are of 
questionable credibility.  However, even accepting such symptom, 
it is contemplated by the 70 percent evaluation.

The Board notes that the Veteran was diagnosed with delirium and 
possible dementia during the appellate period, but these 
diagnoses were not linked to his posttraumatic stress disorder 
and resolved after his prescription medication was adjusted.

The Veteran contended in a March 2009 statement that his 
posttraumatic stress disorder symptoms had worsened.  The Board 
notes that VA treatment records reflect some worsening in the 
areas of nightmares, sleep disturbance, isolation, and suicidal 
thoughts; however, these symptoms are contemplated in the 70 
percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Just because symptoms worsen does not mean that they 
warrant an increased evaluation.  Additionally, subsequent mental 
status evaluations continued to show no symptoms reflecting a 100 
percent disability rating.  The Veteran's GAF scores have been 
consistently measured at 55 during the period of this appeal, 
with the exception of an assignment of a GAF of 47 during the May 
2008 VA examination.  As noted above, a GAF of 60 to 51 indicates 
moderate symptoms and a score of 50 to 41 indicates serious 
symptoms; serious symptoms are described as suicidal ideation and 
severe obsessional rituals, which, again, are symptoms consistent 
with a 70 percent disability rating.  DSM- IV. 

The Board notes that the undersigned got the impression while 
going through the claims file that the Veteran was working hard 
towards getting a higher evaluation, as opposed to his symptoms 
just naturally worsening.  Based on a review of the treatment 
records, he seemed concerned about getting documentation showing 
a worsening of his symptoms, to the point that he expressed being 
upset over the lack of documentation in his medical record of 
worsening posttraumatic stress disorder symptoms.  See August 
2009 VA treatment record; see also May 2008 VA examination report 
("This Veteran is insistent with respect to pursuing his claims, 
not to say that his claims are without merit, however.).  There 
are other August 2009 VA treatment records showing the Veteran 
wanting the clinical records to document a worsening of his 
symptoms.  That does not bode well for the Veteran's credibility.  

While the undersigned is not a medical professional, she is a lay 
person who is competent to make observations during the hearing 
such as whether someone's speech is logical during the hearing, 
whether the person is exhibiting grossly inappropriate behavior 
during the hearing, whether someone is disoriented to time or 
place, and whether the person has minimal personal hygiene..  The 
undersigned observed the Veteran to be well spoken, well groomed, 
logical, coherent, and cooperative and was fully aware of why he 
was at the hearing.  Such observations confirm that the Veteran 
does not meet the criteria for a 100 percent evaluation.  The 
Board understands that the undersigned saw the Veteran for a 
short period of time on one day; however, the observations during 
the hearing are essentially duplicative of the symptoms described 
by medical professionals in the clinical records throughout the 
appeal.  In other words, the clinical findings that the Veteran 
had logical thought processes, was cooperative, had no auditory 
and visual hallucinations, had intact cognition, had good memory, 
and was appropriately dressed in the clinical records were 
observed during the hearing.

The Veteran's representative argued at the hearing that the 
finding of "significant anxiety" was indicative of a severe 
psychiatric disorder.  The Board agrees; however, the 70 percent 
evaluation contemplates a significant psychiatric disorder.  The 
symptoms described under that evaluation-suicidal ideation, 
obsessional rituals, illogical speech, near-continuous 
panic/depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance, inability to 
establish and maintain effective relationships-describe someone 
who is severely psychiatrically disabled.  

The Board is aware that the symptoms listed under the 100 percent 
evaluation are examples of the types and degree of symptoms that 
would warrant such evaluation, and that the Veteran need not have 
these particular symptoms in order to warrant a 100 percent 
evaluation.  See Mauerhan, 16 Vet. App. 436.  However, the 
criteria described under the 100 percent evaluation indicate a 
more serious disability than the Veteran has demonstrated 
throughout the appeal for the reasons described above.  In fact, 
none of the evidence establishes that the Veteran meets the 
criteria for a 100 percent evaluation.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for posttraumatic stress 
disorder.  The Veteran was hospitalized during the appeal period; 
however, the temporary increase of the disability is contemplated 
by the 70 percent evaluation.  See 38 C.F.R. § 4.1 ("Generally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.").  The manifestations of 
posttraumatic stress disorder are entirely contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.

As reflected by the medical evidence of record, the Veteran's 
deficiencies are more than contemplated by the 70 percent rating.  
See 38 C.F.R. § 4.130.  Therefore, an evaluation in excess of 70 
percent is not warranted for the Veteran's posttraumatic stress 
disorder for the entire period.  In reaching the above decision, 
the Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim for an evaluation in excess of 70 percent for service-
connected posttraumatic stress disorder, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability rating based on individual unemployability 
(TDIU).

A total rating for compensation based upon individual 
unemployability is an element of all appeals of an increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2001) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The record reflects that the Veteran is in receipt of a total 
rating for compensation based upon individual unemployability, 
effective July 2000.  As such, although he has contended that his 
posttraumatic stress disorder renders him unemployable, the issue 
of entitlement to a total rating for compensation based upon 
individual unemployability has already been decided in his favor 
and need not be addressed in this decision.


ORDER

A rating in excess of 70 percent for service-connected 
posttraumatic stress disorder is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


